DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 8/11/22 is acknowledged.
                                   Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 1 is confusing in that it refers to brewing coffee when it is not clear that a brewing or infusion step occurs.  While there is a step for “dispensing the ground coffee from the dispensing chamber”, this appears to refer to the removal of ground coffee which would naturally occur after an infusion step.            Claim 9 is confusing in that it is not clear with regard to “the dispensing”.  This could refer to the ground coffee being dispensed (i.e. ejected) after dispensing of the coffee brew wherein the used grounds are then further pressed to remove remaining water or “the dispensing” may refer to dispensing the coffee brew from the grounds and a further pressing after the coffee brew has been dispensed.
                                           Claim Rejections - 35 USC § 102
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,130,207 (Doglioni Majer et al).           Doglioni Majer et al disclose a method for brewing coffee, said method comprising: loading ground coffee into a dispensing chamber (i.e. infusion chamber); pressing said ground coffee present in the dispensing chamber by means of a piston for compaction thereof (e.g. col. 2, lines 41-45) wherein a variation in piston position naturally occurs during said pressing; dispensing the ground coffee from said dispensing chamber (e.g. paragraph bridging cols. 11 and 12); and determining if a position of the piston varies depending on an amount of the ground coffee that is loaded in said dispensing chamber (this occurs automatically, depending on the type and amount of coffee used, same having been predetermined and stored in the control unit; e.g. col. 3, lines 46-62; col. 7, lines 10-31) and wherein same is performed before dispensing (i.e. ejecting) the ground coffee.           Regarding claim 6, Doglioni Majer et al further discloses a variation in the position of the piston is proportional to an amount of ground coffee present in the dispensing chamber (e.g. col. 4, lines 49-53).          Regarding claim 7, Doglioni Majer et al also discloses a reference position (i.e. generic starting position) of said piston which has inherently been determined (e.g. col. 3, lines 46-62).                                         Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,130,207 (Doglioni Majer et al).           Doglioni Majer et al further discloses modifying the position of piston through experimental testing wherein values are then stored but does not specify whether determining a variation in the position of the piston would be performed after pressing coffee grounds as called for in instant claims 3 and 4 or variation in the position when the amount of ground coffee is greater than a predetermined minimum value (particular minimum amount already tested) as called for in instant claim 8.  However, such determination would have been well within the purview of a skilled artisan through the experimental testing process naturally conducted for the stored data, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such as a matter of convention in experimentation.8.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,130,207 (Doglioni Majer et al) taken together with Published U.S. Application No. 2009/0293733 (Martin et al).          Doglioni Majer et al is silent regarding pressing the ground coffee after dispensing in order to expel excess water.  However, Martin et al teaches preparing a coffee brew from coffee which has been compressed and wherein at the end of the process using a piston to expel the remaining water from said puck (paragraph 22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have removed the remaining water to provide easier, less messy disposal of a drier coffee puck and/or to facilitate extraction of the most brew possible.                                                   Allowable Subject Matter
9.         Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter:             Dogioni Majer et al and Martin et al as well as all the prior art of record fail,  to discloses or teach a coffee brewing method as recited and further comprising the step of releasing the internal pressure within the dispensing chamber after dispensing of the compressed coffee (i.e. puck) and before the last pressing to expel excess water (from claim 9).

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
August 26, 2022